Alexander, C.J.
(dissenting) — The majority holds that the trial court did not err in concluding (1) that exigent circumstances justified a warrantless entry by Yakima police officers into Leopold Cardenas’ motel room, and (2) that these circumstances excused the officers’ failure to comply with Washington’s knock and announce statute. In reaching that decision, it holds that it makes no difference whether the observations the officers made through a slight gap in the closed curtains of Cardenas’ motel room window were properly considered by the trial court as support for its conclusion that there were exigent circumstances. I disagree. In my view, absent the evidence of the observations into the interior of the motel room, there was insufficient evidence to support the trial court’s finding of exigent circumstances. Because I believe that the trial court erred in concluding that the observations made through the gap in the motel room window curtains were lawfully made, I would reverse the Court of Appeals decision that affirmed the trial court and hold that any evidence seized from *415within the motel room should not have been admitted into evidence. Because the majority concludes otherwise, I dissent.
In reaching its conclusion that the trial court did not err in relying upon the observations that Yakima police officers made through a narrow gap between the drawn curtains of Cardenas’ motel room window, the majority observes that “courts have consistently found that a defendant who fails to block the view through a window in some way does not have a reasonable expectation of privacy.” Majority at 409. Although I agree with that general statement of law, I cannot subscribe to the conclusion that the majority reaches under these facts because, in my view, the open view doctrine has no application in a case such as this where the police officers made their observations from an unnatural vantage point. In that regard, I find our decision in State v. Rose, 128 Wn.2d 388, 909 P.2d 280 (1996), particularly instructive. There, we concluded that observations by a police officer fell under the open view doctrine because the officer peered through an unobstructed window from a natural vantage point. We went on to say that the search was justified because the officer looked “directly through the window without leaning, bending, or straining the body. . . [and because the officer did not have to] maneuver his body in any way to see through the window.” Rose, 128 Wn.2d at 396 (emphasis added). Here, we are confronted with a much different situation, the record showing that the police officers had to get down on their knees and press their faces near to the lower portion of the motel room window in order to peer through a two- to three-inch gap at the foot of closed curtains. It was from this unnatural position, which can be described only as an artificial vantage point, that the officers were able to see within the room.2
*416It is significant that Cardenas and his codefendant had closed the curtains to the motel room save for the slight gap at the windowsill level. Although the majority acknowledges that “courts have overwhelmingly found that an attempt to block a view through a window shows a reasonable expectation of privacy,” it cites to a number of cases which hold that a suspect’s privacy expectation is lowered when he or she fails to completely block the view through a window. Majority at 409. The cases relied upon by the majority are, however, distinguishable. Notably, only three of those cases involved a draped window. See State v. Drumhiller, 36 Wn. App. 592, 675 P.2d 631, review denied, 101 Wn.2d 1012 (1984); State v. Clark, 124 Idaho 308, 859 P.2d 344 (1993); State v. Thompson, 196 Neb. 55, 241 N.W.2d 511 (1976). In two of those cases, Clark and Thompson, the courts addressed the lack of privacy expectation of an individual who had drawn transparent curtains. In the third case, Drumhiller, the court did conclude that an expectation of privacy was lacking because the curtains were not completely closed. The opening there, however, was four to six feet wide over the entire length of the curtains—not a few inches in width at the windowsill level as is the case here.
Although it is difficult to compare the privacy expectations of the defendants in the aforementioned cases to Cardenas’ expectation, it seems to me that none of those cases undermine the general principle that one has an expectation of privacy when he or she closes the curtains to the room in which they are located. To say that this expectation disappears or is lowered because a slight gap exists at the bottom of closed curtains, thus enabling persons who have assumed an unnatural position outside the window to peer within the curtained room, is to unduly diminish the general rule. The significant fact is that when Cardenas and/or his codefendant closed the curtains in a manner that would prevent a person in a natural position *417from seeing within the room, they evinced a desire for privacy. Accordingly, I would hold that the observations made by the police officers through the gap in the motel room curtains constituted an impermissible search.
The next question becomes this: in the absence of the observations made through the small gap in the curtains, is there sufficient evidence to support a conclusion that exigent circumstances justified the officers’ warrantless entry into the motel room and their failure to comply with the knock and announce statute, RCW 10.31.040?
Citing State v. Terrovona, 105 Wn.2d 632, 644, 716 P.2d 295 (1986), the majority correctly states that this court uses the factors set forth in Dorman v. United States, 435 F.2d 385, 392-93 (D.C. Cir. 1970), as a guide in determining whether exigent circumstances excuse a warrantless entry and search.3 Majority at 406. Unfortunately the majority’s analysis of those factors fails to recognize why the factors are employed. I agree with the Court of Appeals that “[t]he rationale underlying the exigent circumstances exception is to permit a warrantless search where the circumstances are such that obtaining a warrant is not practical because the delay inherent in securing a warrant would compromise officer safety, facilitate escape or permit the destruction of evidence.” State v. Audley, 77 Wn. App. 897, 907, 894 P.2d 1359 (1995). Indeed, this is the reason that the Dorman court stressed a weighing of the aforementioned factors against the urgency of the need of the police to enter without a warrant. See Dorman, 435 F.2d at 394. Accordingly, this court finds an exigency only “ ‘when there is an immediate need to continue a promising criminal investigation.’ ” State v. Patterson, 112 Wn.2d 731, 736, 774 P.2d 10 (1989) (emphasis added) (quoting McCary v. Commonwealth, 228 Va. 219, 228, 321 S.E.2d 637, 642 (1984)).
*418In my view, the record does not establish need by the Yakima police to gain immediate entry into Cardenas’ motel room. Although, as the majority notes, the police officers had strong reason to believe that robbery suspects were in the motel room, it was not at all likely that the suspects could escape before the police officers could obtain a warrant. That is so because the police officers had secured the only entrance to Cardenas’ motel room.4 Indeed, the majority concedes that “there is little to support the conclusion that the suspects were likely to escape unless swiftly apprehended.” Majority at 408.
Neither were the officers compelled to enter swiftly in order to prevent possible destruction of evidence. It is significant in that regard that one of the police officers had observed some clothing items and a VCR in the backseat of the suspects’ vehicle, which was parked in the motel parking lot. These items matched the description of items allegedly taken from the reported robbery. Because Cardenas and his codefendant were inside the motel room, it was not possible for them to destroy this evidence without the officers’ knowledge.
Similarly, although the majority concludes otherwise, the gravity of the offense and the fact that police officers reasonably believed that Cardenas and his codefendant were armed does not support a conclusion that an emergency justified warrantless entry by the police officers into the motel room. Generally, the reason that courts weigh these factors when determining whether exigent circumstances exist is to avoid an “increase [d] danger to the community ... or to the officers at time of arrest.” Dorman, 435 F.2d at 392. Because Cardenas and his codefendant could not escape from the motel room it is clear that they posed little danger to the safety of the public. Regarding *419police safety, I fail to see how immediate entry into the room was any less dangerous than a later entry with a warrant.
In the final analysis, we must remember that the entry into the motel room was made without the benefit of a warrant. Warrantless searches are per se unreasonable absent a showing by the State that one of the few narrow exceptions to the warrant requirement pertains. State v. Leach, 113 Wn.2d 735, 738, 782 P.2d 1035 (1989). In my judgment, it cannot be said here that the inherent delay in securing a warrant would facilitate escape, increase the likelihood that the evidence would be destroyed or jeopardize safety of the public or police officers. That being the case, entry without a warrant was not justified under the guise of exigent circumstances.
I would, therefore, hold that the Court of Appeals and the trial court incorrectly determined that exigent circumstances justified the officers’ warrantless entry into Cardenas’ motel room and excused the officers’ failure to comply with the knock and announce statute. Accordingly, the trial court should not have admitted evidence seized from within the motel room. Because the majority concludes otherwise and affirms the decision of the trial court, I respectfully dissent.
Johnson, Sanders, and Chambers, JJ., concur with Alexander, C.J.
After modification, further reconsideration denied October 23, 2002.

 The record indicates that the fabric of each window curtain was pulled tight leaving only a triangular shaped two- to three-inch gap at the bottom of the windowsill. The record also indicates that the bottom of the windowsill was approximately two and one-half feet off of the ground. In order to see inside, one of the officers testified that “I had my face right up—right up to it. I wasn’t *416touching it but probably as close as I could without touching it.” Verbatim Report of Proceedings (May 10, 1999) at 21.


 Dorman enumerated six factors to aid in determining when a warrantless police entry is justified: (1) the gravity of the offense; (2) the suspect is reasonably believed to be armed; (3) there is trustworthy information that the suspect is guilty; (4) there is strong reason to believe that suspect is on premises; (5) the suspect is likely to escape if not swiftly apprehended; and (6) the entry is made peaceably. See Dorman, 435 F.2d at 392-93.


 The record reveals that in addition to the officer stationed at the entrance to Cardenas’ motel room an officer was stationed at the rear of the motel unit. This precaution was taken even though the rear of the premises was surrounded by a barbed wire fence and there was no rear exit from Cardenas’ room. Immediately prior to the officers’ entry into Cardenas’ motel room, two officers were in transit from the back of the motel to the front entrance of Cardenas’ room.